Title: To James Madison from William Vans Murray, 11 August 1801
From: Murray, William Vans
To: Madison, James



No. 14.
Sir,
Paris. 11th. Augt. 1801.
Though uninstructed to say any thing upon the 4th. article, yet as I had officially informed the French ministers in my note of 15 june of the execution of the convention on the part of the U. S. I thought myself bound to obtain some explanation of their intentions on that article. It’s objects are of a perishable nature & the inquietudes
   inquietudes of the parties concerned & intrigues of the privateersmen to buy out the claims & of others to cajole or alarm the captains—
 & intrigues without number respecting it. On conversing with Mr. Roederer some days since—the others I was not fortunate enough to find at home after several calls—he referred me to Mr. Talleyrand, considering the matter as out of his competence. He promised to speak to him & to urge the execution of the 4h article immediately. I had twice before called on Mr. Talleyrand but he was at Malmaison. On the 9th. I wrote to him a billet telling him that I would call on him at two yesterday. He received me.
I informed him that I came to talk with him on the execution of the 4h article of the Convention: That in my note of the 15 june I had officially assured them that my Government was executing that act “independently of events”—That I had not demanded that such a declaration should be reciprocated—but that I certainly had expected it of them. That the 4th article was of a nature to be in a great measure defeated by delay & that now the exchange was made, & after my official declaration, good faith required that they should give a prompt execution especcially to that article. He assured me with great cordiality that it should be done; & that he would immediately write to the commissary of the Government near the Council of prizes to recommence the trials of American cases. On my informing him that I should now immediately leave Paris—he promised to send to me at the Hague a copy of his letter of which I could make official use.
To-morrow I shall set off for the Hague & it gives me pleasure to give you the above intelligence. I am with great respect Sir Yr. mo. ob. set. &c &
W. V. Murray.

P. S.—The ratifications were exchanged the 31 july at night—& on the 3d inst. I delivered the French Ratification to Mr. Dawson—sealed up—I have sent information of this to you Sir by different routes.
W.V.M.
 

   RC (DNA: RG 59, DD, Netherlands, vol. 4). Docketed by Wagner as received 20 Oct. Murray’s second 3 Aug. dispatch was also numbered 14.


   Article 4 of the Convention of 1800 dealt with the restoration, upon proof of ownership, of prize property seized but not yet condemned at the time of signing or seized between the signing and the ratification of the convention, contraband goods excepted (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459–62).

